UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6758


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK LAMONT GALLOWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:03-cr-30067-jlk-1)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Lamont Galloway, Appellant Pro Se. Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Derrick Lamont Galloway appeals the district court’s

order denying his motion for resentencing.      We have reviewed the

record and find no reversible error.     Accordingly, we affirm for

the reasons stated by the district court.           United States v.

Galloway, No. 4:03-cr-30067-jlk-1 (W.D. Va. May 11, 2010).           We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    2